Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1277
                      Lower Tribunal No. F22-10430
                          ________________


                          Roshunda Williams,
                                 Petitioner,

                                     vs.

                    Cassandra Jones, etc., et al.,
                               Respondents.



     A Case of Original Jurisdiction – Habeas Corpus.

      Carlos J. Martinez, Public Defender, and Nicholas Lynch, Assistant
Public Defender, for petitioner.

      Ashley Moody, Attorney General and Katryna Santa Cruz, Assistant
Attorney General, for respondent The State of Florida.


Before LOGUE, HENDON and BOKOR, JJ.

     BOKOR, J.
      Petitioner, Roshunda Williams, seeks habeas relief pursuant to Florida

Rule of Criminal Procedure 3.134. Based on Williams’ detention for 33 days

prior to the State’s filing charges, the absence of good cause for detaining

Williams for longer than 33 days prior to filing charges, and noting the

absence of either changed circumstances or new evidence not known at first

appearance, we find Williams entitled to the relief requested.

                              BACKGROUND

      On June 8, 2022, Williams was arrested and placed in custody for

aggravated battery with a deadly weapon and aggravated assault with a

firearm. Although the first appearance judge ordered Williams released on

house arrest, for whatever reason that did not occur and, instead, Williams

remained in custody pending arraignment, uncharged. At the July 11, 2022

arraignment (33 days after Williams’ arrest and detention), with no charges

filed, the State asked to reset the case to July 18, 2022. Absent the filing of

charges within 33 days or the State’s show of good cause for continuing

detention for up to 40 days, Williams’ counsel requested Williams’ release

on her own recognizance based on the requirement of automatic release

under Rule 3.134. 1 Accordingly, the trial judge ordered Williams released on



1
 At the July 11, 2022 hearing, the State did not object to releasing Williams
on her own recognizance based on the plain language of Rule 3.134 and

                                      2
her own recognizance in relation to the felony charges listed on the arrest

form.

        On July 15, 2022, the State charged Williams by information with the

two felony charges referenced on the arrest form: aggravated battery with a

deadly weapon and aggravated assault with a firearm, as well as two

additional misdemeanor charges flowing from the same discrete criminal

episode described in the arrest form: improper exhibition of a dangerous

weapon or firearm and culpable negligence

        On July 18, 2022, at the reset arraignment, the State conceded that no

circumstances existed to revisit the order releasing Williams on her own

recognizance pertaining to the felony charges but objected to release on

recognizance for the two misdemeanor charges related to the same criminal

episode. Over objection of Williams’ counsel, the State sought bail and other

conditions of pretrial release including GPS monitoring (which required

taking Williams back into custody for rebooking and installation of the

device), and a stay away order. The trial court granted the State’s request

and set bail, ordered GPS monitoring, and entered a stay away order. This

petition ensued.



admirably conceded that no good cause existed pursuant to Rule 3.134(2)
to extend Williams’ detention prior to being charged beyond 33 days.

                                       3
                                    ANALYSIS

Florida Rule of Criminal Procedure 3.134 provides bright-line, clear, and

unambiguous guidance:

     The state shall file formal charges on defendants in custody
     by information, or indictment, or in the case of alleged
     misdemeanors by whatever documents constitute a formal
     charge, within 30 days from the date on which defendants
     are arrested or from the date of the service of capiases upon
     them. If the defendants remain uncharged, the court on the
     30th day and with notice to the state shall:

     (1) Order that the defendants automatically be released on
     their own recognizance on the 33rd day unless the state files
     formal charges by that date; or

     (2) If good cause is shown by the state, order that the defendants
     automatically be released on their own recognizance on the 40th
     day unless the state files formal charges by that date.

     In no event shall any defendants remain in custody beyond 40
     days unless they have been formally charged with a crime.

(Emphasis added).     The State argued that the additional misdemeanor

charges not specifically listed on the arrest form constituted changed

circumstances or additional facts justifying more restrictive conditions of

release. Williams’ counsel argued that the State did not move for pretrial

detention under Rule 3.321, and no additional evidence or changed

circumstances arose since first appearance. The trial court agreed with the

State and ordered conditions of pretrial release other than releasing Williams

on her own recognizance based on “the two additional charges that were not

                                      4
the subject of the first appearance.” Based on the circumstances of this

case, the extent of the criminal episode, and the plain language of the rule,

this constituted error.

      In examining changed circumstances in the context of seeking a

modification of bail or conditions of release, this court explained that

“[e]vidence that was available to the State at the time of first appearance

does not qualify as ‘new’ information and therefore does not justify the

subsequent revocation of bond and imposition of pretrial detention.” Saravia

v. For Miami-Dade Cnty., 129 So. 3d 1163, 1165 (Fla. 3d DCA 2014)

(citations omitted). Applying such definition to this case, nothing changed

since the first appearance. The two misdemeanors flow out of the exact

same facts elicited from the initial arrest form. 2 And Williams wasn’t charged

within 33 days of her arrest as required by rule.

      The State concedes that “[t]he new charges relate to the same incident

as the original arrest, but they constitute the first time that the State formally

charged the Petitioner.” The State correctly argues that the new charges


2
  In addition to the lack of additional evidence or changed circumstances
regarding the charged offenses, the record contains no additional evidence
or changed circumstances pertaining to Williams’ behavior since her release
on July 11. In other words, the entire basis for which the State seeks
additional conditions of release is the addition of two misdemeanor charges
flowing from the four corners of the same arrest form presented to the first
appearance judge.

                                        5
“relate to the same incident.” But not only do the new charges “relate” back

to the incident resulting in the arrest, they flow directly and entirely from the

facts giving rise to the initial arrest (indeed, the charged misdemeanors are

lesser included offenses to the charges explicitly listed on the arrest form).

The simple fact that the arrest form listed the more serious felony charges

and omitted two lesser included offenses that necessarily rely on the same

underlying criminal episode described would provide no basis to revoke or

modify conditions of release, 3 and similarly provides no basis to avoid the

clear and mandatory language of Rule 3.134. See Simmons v. Guevara,

184 So. 3d 655, 656 (Fla. 3d DCA 2016) (granting habeas petition and

ordering petitioner released on his recognizance where no good cause

shown for an extension past 33 days).



3
  The substantive rationale for allowing a modification of conditions of release
for changed circumstances cuts against the State’s argument. Specifically,
where there’s a change in facts or circumstances (e.g., an investigation
reveals more victims, the item stolen was undervalued at the initial
appearance and is now grand theft, the victim of an assault and battery
passes away), the trial court often increases the severity of the conditions of
release to account for the new knowledge of the risk to the community. Here,
the only “change” was the information including additional offenses not
specifically listed in the arrest form but based entirely on the set of facts
presented to the first appearance judge at the initial arrest. No changed
circumstances or additional evidence emerged. See Soto v. State, 89 So.
3d 263, 263–64 (Fla. 3d DCA 2012) (explaining that once bail is set, a court
“cannot revoke the decision if circumstances have not changed or additional
evidence emerged since the bond was originally set”) (citations omitted).

                                       6
      The State failed to charge Williams within the time provided by rule.

The State showed neither a change of circumstance related to the underlying

criminal episode, nor offered any additional evidence constituting good

cause of a modification of the result mandated by the clear application of

Rule 3.134. Accordingly, we grant the petition, vacate the conditions of

release set for the misdemeanor charges, and instruct the trial court to order

Williams released on her own recognizance.




                                      7